Citation Nr: 0512904	
Decision Date: 05/12/05    Archive Date: 05/25/05

DOCKET NO.  02-19 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a low back condition.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (the RO).   

Procedural History

The veteran served on active duty from May 1969 until 
December 1970.  He served in Vietnam during the Vietnam War 
and was awarded the Purple Heart.

In January 1971, the RO received the veteran's claim of 
entitlement to service connection for a back condition.  A 
June 1971 rating decision denied the veteran's claim.  The 
veteran did not appeal.  

In December 1995, the RO received the veteran's request to 
reopen his previously denied claim of entitlement to service 
connection of a back condition.  An April 1996 RO decision 
denied the veteran's claim.  He did not appeal.  

In July 2001, the RO received the veteran's request to reopen 
his previously denied claim of entitlement to service 
connection for a back condition.  The December 2001 rating 
decision denied the veteran's claim.  The veteran disagreed 
with the December 2001 rating decision and initiated this 
appeal.  The appeal was perfected by the timely submission of 
the veteran's substantive appeal (VA Form 9) in November 
2002.  

In March 2005, the veteran presented sworn testimony during a 
videoconference hearing which was chaired by the undersigned 
Veterans Law Judge.  A transcript of that hearing has been 
associated with the veteran's VA claims folder.



Issues not on appeal

In a May 2003 rating decision, the RO granted service 
connection of peripheral neuropathy in both feet.  A 10 
percent disability rating was assigned for each foot.  The RO 
denied the veteran's claim of entitlement to service 
connection for retinopathy.  

In a July 2004 rating decision, the veteran was granted 
service connection for post-traumatic stress disorder (PTSD) 
and a 30 percent disability rating was assigned.  Service 
connection was also established for scars of the right thumb, 
left hand, calves and ankles.  A noncompensable disability 
rating was assigned.  Entitlement to service connection for a 
skin condition ("jungle rot") was denied.  

To the Board's knowledge, the veteran has not disagreed with 
any of those decisions.  Accordingly, those issues are not in 
appellate status.  See Archbold v. Brown, 9 Vet. App. 124, 
130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of 
a notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].

In the July 2004 decision, the veteran's claims of 
entitlement to an increased rating for type II diabetes, 
service connection for hypertension and service connection 
for migraine headaches were all deferred.  As those issues 
have not yet been adjudicated by the RO they are not in 
appellate status and cannot be considered by the Board.  

Other procedural  matter

After the veteran's March 2005 videoconference hearing, the 
veteran and his representative submitted additional evidence 
directly to the Board.  The Board had advised the veteran's 
representative of the need for a waiver of RO consideration 
of that evidence during the hearing.  [Hearing Transcript, 
page 10].  Although some of the newly submitted evidence 
included duplicate copies of documents already of record, 
several of the documents had not been received or considered 
by the RO.  The additionally submitted evidence was not 
accompanied by a waiver of RO consideration.  See 38 C.F.R. § 
20.1304 (2004).  In any event, as the benefit sought on 
appeal has been granted, remanding the claim for RO 
consideration of the additional evidence would only 
needlessly delay the processing of the veteran's claim.  The 
Board therefore finds that the veteran is not prejudiced by 
the Board proceeding to the merits of the claim.  See 
38 C.F.R. § 20.1102 (2004) [harmless error].    


FINDINGS OF FACT

1.  The RO denied the veteran's request to reopen his 
previously denied claim of entitlement to service connection 
of a back condition in an April 1996 decision.  

2.  Evidence received subsequent to the April 1996 rating 
decision is so significant that it must be considered in 
order to fairly decide the merits of this claim.

3.  The competent medical evidence of record serves to link 
the veteran's current low back disability to his military 
service.


CONCLUSIONS OF LAW

1.  The April 1996 RO rating decision denying the claim is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2004).

2. New and material evidence has been received and the claim 
for service connection for a low back disorder injury is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2001).    

3.  A low back disability was incurred in or aggravated by 
military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends, in substance, that he injured his back 
in service during a fall from a guard tower caused by a 
rocket explosion.  Implicit in the veteran's presentation is 
the contention that he has submitted new and material 
evidence which is sufficient to reopen his previously-denied 
claim.

As was discussed in the Introduction, the veteran's claim of 
entitlement to service connection for a low back disability 
has been denied by the RO in the past.  Although the RO has 
recently adjudicated the claim on the merits, the Board must 
first examine whether the evidence warrants reopening the 
claim. This is significant to the Board because the 
preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on its merits.  See Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  The United States Court 
of Appeals for the Federal Circuit has held that if service 
connection for a claimed disability has been previously 
denied and that decision became final, the Board does not 
have jurisdiction to review the claim on a de novo basis in 
the absence of a finding that new and material evidence has 
been submitted.  See Jackson v. Principi, 265 F.3d 1366, 1369 
(Fed. Cir. 2001). 

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  However, the 
VCAA appears to have left intact the requirement that a 
appellant must first present new and material evidence in 
order to reopen a previously and finally denied claim under 
38 U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).  

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  
The holding of the United States Court of Appeals for 
Veterans Claims (the Court) in Quartuccio specifically 
applies to cases in which the submission of new and material 
evidence is involved.

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2003).  The Board observes that the veteran was 
notified by means of the December 2001 RO rating decision, by 
the September 2002 statement of the case (SOC), the September 
2004 Supplemental Statement of the Case (SSOC) and the two 
December 2002 SSOCs of the pertinent law and regulations, of 
the need to submit additional evidence on his claim, and of 
the particular deficiencies in the evidence with respect to 
his claim.  

More significantly, a letter was sent to the veteran in 
October 2001 which was specifically intended to address the 
requirements of the VCAA.  The letter explained in detail the 
evidence needed to establish a successful claim, specifically 
advising the veteran that evidence of a current disability, 
an in-service incurrence of injury or disease and a 
relationship between the two would be required.  Thus the 
VCAA letter from the RO along with the SOC and SSOCs not only 
notified the veteran of the evidence already of record, but 
also notified him specifically of the additional evidence 
that was needed in his case.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2003).  In the 
October 2001 VCAA letter, the veteran was informed that VA 
would obtain any VA treatment records and would make 
reasonable efforts to get any private medical records 
identified by the veteran and accompanied by an appropriate 
release.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2003).  
The October 2001 VCAA letter asked the veteran to describe 
any additional information he wanted VA to obtain.  Further, 
the letter advised the veteran that he was responsible to 
sign a release to give VA the authority to request documents 
from private healthcare providers.  In particular, he was 
specifically advised that previously described records from a 
private physician requested by the veteran could not be 
obtained until such release was received.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2003).  The October 2001 letter included notice 
that the veteran should notify VA about "any additional 
information or evidence" that existed which would support 
his claim.  The veteran was also advised that he could submit 
any additional evidence directly to VA.  The Board believes 
that this request substantially complies with the 
requirements of 38 C.F.R. § 3.159 (b) in that it informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by the RO.

The Board finds that these documents properly notified the 
veteran and his representative of the information, and 
medical or lay evidence, not previously provided to VA that 
was necessary to substantiate the claim, and they properly 
indicated which portion of that information and evidence was 
to be provided by the veteran and which portion VA would 
attempt to obtain on behalf of the veteran.  

The Board notes that the October 2001 letter expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b).  The Board additionally notes that the 
fact that the veteran's claim was adjudicated by the RO in 
December 2001, prior to the expiration of the one-year period 
following the October 2001 notification of the veteran of the 
evidence necessary to substantiate his claim, does not render 
the RO's notice invalid or inadequate.  The enacted Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 107, 117 Stat. 
2651, (Dec. 16, 2003) [to be codified at 38 U.S.C. §  ____], 
made effective from November 9, 2000, specifically addresses 
this issue and provides that nothing in paragraph (1) of 38 
U.S.C.A. § 5103 shall be construed to prohibit VA from making 
a decision on a claim before the expiration of the one-year 
period referred to in that subsection.  

In this case, the letter sent to the veteran expressly 
notified him that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b).  The one year period has since elapsed.  In 
addition, the notice was sent prior to adjudication of the 
issue by the RO.  Therefore, the Board finds that the veteran 
was notified properly of his statutory rights.

Additionally, the December 2001 adjudication by the Agency of 
Original Jurisdiction (RO) occurred after the provision of 
appropriate VCAA notice in the form of the October 2001 VCAA 
letter.  See Pelegrini v. Principi, 17 Vet. App. 412 (2004).  

In short, the Board finds that the veteran received adequate 
notice regarding the evidence needed to substantiate his 
claim and which evidence the VA would obtain for him and 
which evidence he was expected to provide.  

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

However, the VCAA appears to have left intact the requirement 
that a veteran must first present new and material evidence 
in order to reopen a previously and finally denied claim 
under 38 U.S.C.A. § 5108 before the Board may determine 
whether the duty to assist is fulfilled and proceeding to 
evaluate the merits of that claim.  It is specifically noted 
that nothing in the VCAA shall be construed to require VA to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 38 
U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).  

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

Thus, with respect to the request to reopen this claim, under 
the VCAA, VA's statutory duty to assist the veteran in the 
development of the previously finally denied claims does not 
attach until the claims have been reopened based on the 
submission of new and material evidence.  Once a claim is 
reopened, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case.

The Board additionally observes that the veteran has been 
accorded ample opportunity to present evidence and argument 
in support of his claim, including testifying at a personal 
videoconference hearing which was chaired by the undersigned 
Veterans Law Judge at the RO.  See 38 C.F.R. § 3.103 (2004). 

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002).

Congenital or developmental abnormalities are not considered 
to be disabilities for the purposes of service connection.  
See 38 C.F.R. §§ 3.303(c), 4.9 (2004); see also Winn v. 
Brown, 8 Vet. App. 510, 516 (1996), and cases cited therein.

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Finality/new and material evidence

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002).  Pursuant to 38 
U.S.C.A. § 5108 (West 2002), a finally disallowed claim may 
be reopened when new and material evidence is presented or 
secured with respect to that claim.

The Board notes that the definition of material evidence was 
revised on August 29, 2001, to require that the newly 
submitted evidence relate to an unestablished fact necessary 
to substantiate the claim and present the reasonable 
possibility of substantiating the claim.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 
(2004)]. The change in the law, however, pertains only to 
claims filed on or after August 29, 2001.  Because the 
veteran's claim on appeal was initiated prior to August 2001, 
specifically in July 2001, it will be adjudicated by applying 
the law previously in effect, 38 C.F.R. § 3.156(a) (2001).  
The applicable law will be explained in the paragraph 
immediately following.

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the claim.  38 C.F.R. § 
3.156(a) (2001).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998), the Federal Circuit noted that new evidence could 
be sufficient to reopen a claim if it could contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.

There must be new and material evidence as to each and every 
aspect of the claim which was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed. Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

Factual background

The "old" evidence

The evidence of record at the time of the most recent final 
RO decision in April 1996 included the veteran's service 
medical records.  The veteran's May 1969 report of medical 
history, at the time of his enlistment, indicated that in 
1966 he injured his back and wore a back support for two 
months.  At the veteran's May 1969 induction examination, 
there was a specific note of "no objective findings" with 
respect to the veteran's back.  

The service medical records further indicate that the veteran 
was treated for back pain twice in July 1969.  A DA Form 3349 
dated December 4, 1969 indicates that the veteran was 
diagnosed with spondylolysis and placed on a restricted duty 
profile.  The veteran's December 1970 separation examination 
notes "back pain secondary to battle injury".  

A March 1971 VA examination indicated that the veteran 
reported no problems with his back prior to service and 
chronic back pain after an injury to his back which he 
attributed to a shell explosion.  The veteran also 
specifically denied any history of pre-service injury.  
Spondylolysis was diagnosed.  

A June 1971 rating decision denied the veteran's claim.  The 
decision stated that the veteran had indicated a history of a 
1966 back injury at his 1969 induction.  The decision went on 
to state that the service medical records showed treatment 
for back pain twice in July 1969 and again in December 1969.  
The report additionally indicated that in December 1969 
spondylolysis was diagnosed and the veteran was put on a 
reduced activity profile.  The decision concluded that the 
veteran's low back pain was the result of a congenital 
condition and that the in-service occurrence of symptoms were 
considered a recurrence and not an aggravation of any pre-
existing condition.  Service connection was denied.  

In December 1995 the veteran submitted a request to reopen 
his previously denied claim.  In April 1996, the RO denied 
the veteran's request to reopen his previously denied claim.  
The claim remained denied due to absence of evidence of a 
relationship between the veteran's in-service back complaints 
and his current disability.  

In July 2001, the veteran again requested that his claim be 
reopened.  His request was denied, and this appeal followed.

Analysis

New and material evidence

The veteran's claim of entitlement to service connection for 
a back disability was most recently finally denied in April 
1996 due to a lack of competent medical nexus evidence 
between the veteran's service and any then-current back 
disability.  As discussed above, in order for the claim to be 
reopened there must be new and material evidence as to each 
and every aspect of the claim which was lacking at the time 
of the last final denial in order for there to be new and 
material evidence to reopen the claim.  See Evans v. Brown, 9 
Vet. App. 273 (1996).

Evidence added to the record since the denial includes 
private medical records from July 1991 to April 2004; a 
November 2001 VA medical examination medical showing a 
diagnosis of degenerative disc disease of the lumbosacral 
spine with forminal narrowing at L4-L5 with radicular 
symptoms; a March 2003 VA MRI indicating diagnoses of 
degenerative disk changes and Grade 2 spondylolisthesis at 
L5-S1, probably associated with spondylolysis; a May 1997 
personal injury questionnaire indicating that the veteran had 
suffered a low back injury in a motor vehicle accident, but 
noting the veteran's history of two prior back injuries, one 
in the early 1990s and the other, a 1969 in-service incident; 
and a November 2003 nexus opinion from Dr. A.R. indicating 
that the veteran's 1969 in-service injury and not the 
intercurrent back injuries are the cause of his current back 
disabilities.  
Further, the veteran provided sworn testimony regarding the 
circumstances surrounding his in-service injury, as well as a 
statement dated February 1970 indicating that he was awarded 
the Purple Heart for injuries sustained on December 4, 1969 
[the date of his receipt of a restricted duty profile].  

The "old" evidence demonstrated both in-service back 
problems and a current low back disability.  The crucial 
matter at issue is whether the additionally received evidence 
shows a nexus between the veteran's December 1969 in-service 
back injury and his current back disability.  

In this case, the additional evidence which has been added to 
the record since the RO's April 1996 decision includes the 
November 2003 medical opinion of Dr. A.R.  The opinion record 
can be considered "new" in that it was not previously before 
the Board at the time of the April 1996 prior final denial.  
The evidence can be considered "material" because it does 
relate to the element of the claim that was previously unmet, 
specifically medical nexus.  See 38 C.F.R. § 3.156 (2001).  
The additional medical evidence establishes that the 
veteran's low back condition which was identified in service, 
has continued to recur and that Dr. A.R. has determined that 
the results of the 1969 injury and not any of the veteran's 
other back injuries is the cause of his current condition.  
Accordingly, new and material evidence has been submitted as 
to the key Hickson element, medical nexus, which was 
previously lacking.  The veteran's claim is therefore 
reopened.

Procedural concerns

The Board has reopened the veteran's claim and is considering 
moving forward to discuss the claim on its merits.  Before 
doing so, however, the Board must consider certain procedural 
concerns.  First, there is the case of Bernard v. Brown, 4 
Vet. App. 384 (1993).  The second concern involves the 
statutory duty to assist, which comes into play at this 
juncture.  Third is the standard of review which the Board 
must employ in de novo decisions.

(i.) Bernard considerations

In Bernard, the Court held that before the Board may address 
a matter that has not been addressed by the RO, it must 
consider whether the claimant has been given adequate notice 
of the need to submit evidence or argument, an opportunity to 
submit such evidence or argument, and an opportunity to 
address the question at a hearing, and whether the claimant 
has been prejudiced by any denials of those opportunities.

In the present case, the RO in fact reopened the claim and 
decided the claim on its merits in the December 16, 2002 
SSOC.  The veteran has set forth his contentions as to why he 
believes that service connection should be granted. The Board 
is therefore of the opinion that the veteran will not be 
prejudiced by its consideration of this issue on its merits.  

Additionally, and as discussed in the Introduction, the Board 
notes that the veteran has submitted additional evidence, 
which includes his Purple Heart Award notification and the 
November 2003 medical nexus opinion directly to the Board 
without a waiver of RO consideration.  Because as discussed 
below the Board has determined that as the benefits sought on 
appeal have been granted, it constitutes harmless error for 
the Board to proceed directly to the merits of the claim.  

(ii.) VA's statutory duty to assist

As discussed above, VA's statutory duty to assist the veteran 
in the development of her claim attaches at this juncture. 
The Board must therefore determine whether additional 
development of the evidence is needed.

In this case, the RO provided assistance to the veteran and 
requested that the veteran provide it with sufficient 
information to obtain medical records from the veteran's 
identified providers.  The records from those providers have 
been obtained and associated with the veteran's VA claims 
folder.  Additionally, the veteran was afforded a VA 
Compensation and Pension (C & P) examination in November 
2001.  

In sum, the facts relevant to the veteran's claim have been 
properly developed, and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
address the merits of the claim.

(iii.) Standard of review

Once all the evidence has been brought together, the Board 
has the responsibility to evaluate the entire record on 
appeal. See 38 U.S.C.A. § 7104(a). When there is an 
approximate balance of the evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each issue shall be given 
to the claimant.  See 38 U.S.C.A. § 5107 (West Supp. 2002); 
38 C.F.R. § 3.102 (2002).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the Court stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  The Justus presumption of 
credibility does not apply at this stage of the Board's 
deliberations.

The Board will accordingly move on to a de novo consideration 
of this issue.

Discussion of the merits of the claim

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.  

With respect to Hickson element (1), it is undisputed that 
the veteran currently has a back condition.  See the report 
of the November 2001 VA examiner, as well as the April 1997 
private medical record which diagnosed degenerative joint 
disease of the lumbar spine and spondylolisthesis.  
"Spondylolisthesis is defined as 'forward displacement of a 
lumbar vertebra on the one below it and esp[ecially] of the 
fifth lumbar vertebra on the sacrum producing pain by 
compression of nerve roots.' Webster's Medical Desk 
Dictionary 670-71 (1986)."  Newman v. Brown, 5 Vet. App. 99, 
101 (1993)

Moving to Hickson element (2), in-service incurrence of 
disease or injury, the veteran's service records show that 
the veteran was diagnosed with spondylolysis in December 
1969.  "Spondylolysis is defined as a 'dissolution of a 
vertebra; a condition marked by platyspondylis, aplasisa of 
the vertebral arch, and separation of the pars 
interarticularis.' Dorland's [Illustrated Medical Dictionary] 
at 1567.  Platyspondylis is a 'congenital [present at birth] 
flattening of the vertebral bodies' Id. at 111, and aplasia 
is a 'lack of development of an organ or tissue, or of the 
cellular products from an organ or tissue.' Id. at 1308."  
Smith (Brady) v. Derwinski, 1 Vet. App. 235, 236 (1991).

Of importance is that the veteran was awarded a Purple Heart 
for injuries received as of that date.  Additionally, the 
Board notes that the veteran's complaints of back pain and 
report of a "battle injury" to his back are contained in 
his service medical records.  Hickson element (2), in-service 
incurrence or aggravation or disease or injury, has been 
satisfied.  

[The Board notes in passing that the veteran's service 
medical records indicated that he reported suffering a pre-
service back injury in 1966.  The Board further notes that 
although the veteran's report of this injury was included in 
his May 1969 induction examination, the examination further 
included a finding that the injury had resolved prior to the 
veteran's entrance into service.  The statutory presumption 
of soundness on enlistment has therefore not be rebutted by 
clear and unmistakable evidence.  See 38 U.S.C.A. § 1111 
(West 2002).]

With respect to Hickson element (3), medical nexus, the only 
competent nexus opinion of record is the November 2003 
opinion of Dr. A.R. This opinion indicates that after a 
review of the veteran's history, including consideration of 
the veteran's post-service auto accident injury, Dr. R. 
concluded that the veteran's other injuries merely aggravated 
the injury noted and diagnosed in December 1969.  This 
competent medical opinion, fairly read, is sufficient to 
establish a nexus between the veteran's current back 
condition and the December 1969 incident in service.  
See 38 C.F.R. § 3.303(b) (2003).  Hickson element (3) has 
therefore also been met.

In summary, the Board is of the opinion that the veteran has 
met all requirements needed establish service connection for 
a low back disability.  Accordingly, the Board concludes that 
the relevant and probative evidence of record establishes 
that his current back disability was incurred in service.  
The benefit sought on appeal is accordingly allowed.

Additional comment

As was noted in the factual background section above, service 
connection was denied in 1971 because the disability 
identified at that time, spondylolysis, was considered to be 
a congenital or developmental abnormality for which service 
connection could not be granted.  See 38 C.F.R. §§ 3.303, 
4.9, discussed above.  Recent medical records do not appear 
to replicate that diagnosis; degenerative joint disease and 
spondylolisthesis have instead been diagnosed.  See the above 
definitions of "spondylolysis" and "spondylolisthesis".  
To the extent that a congenital or developmental abnormality 
of the veteran's lumbar spine presently exists, this decision 
is not intended to grant service conection therefor.  


ORDER

Service connection for a low back disability is granted.  




	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


